o f f i c e o f t h e c h i e f c o u n s e l - department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-141948-10 uil the honorable jan schakowsky member u s house of representatives davis street suite evanston il attention --------------- dear congresswoman schakowsky i am responding to your inquiry dated date to the department of the treasury on behalf of your constituent ---------------------------------------------------------------- -------------------------- he wrote about a new equipment tax_credit under the newly enacted small_business jobs_act of act -------------asked whether this tax_credit applies to the payments he made in this year for equipment he purchased last fall in the act does not provide an equipment tax_credit provision however the act does include two cost_recovery provisions providing tax incentives for taxpayers investing in depreciable equipment in the two tax incentives are an increased sec_179 deduction amount for qualifying property for tax years beginning in and and an extension of the additional first year depreciation deduction for eligible_property placed_in_service in or in for certain types of property the sec_179 deduction allows a taxpayer to recover all or part of the cost of qualifying property up to a limit by deducting the cost for the year the taxpayer places the property in service the taxpayer can elect the sec_179 deduction instead of recovering the property’s cost by taking depreciation_deductions however the total amount a taxpayer can elect to deduct under sec_179 is subject_to certain limitations the act increased the maximum total amount that taxpayers can elect to deduct under sec_179 to dollar_figure for qualifying property they place in service in tax years conex-141948-10 beginning in and for tax years beginning in the maximum total amount for the sec_179 deduction was dollar_figure the additional first year depreciation deduction allows a taxpayer to deduct percent of the adjusted cost of depreciable eligible_property in the tax_year the taxpayer places the property in service this deduction is commonly referred to as bonus_depreciation to qualify for the bonus_depreciation the property must be new and acquired after in addition taxpayers must place the property in service by a specified date prior to the act taxpayers had to place the property in service before to be eligible for the bonus_depreciation or before for certain long-lived property and transportation_property the act extends the bonus_depreciation for one year to apply to eligible_property taxpayers place in service during or during for certain long-lived property and transportation_property if property qualifies for both the sec_179 deduction and the bonus_depreciation deduction a taxpayer may elect to claim the sec_179 deduction for the property if the taxpayer does not elect to take a sec_179 deduction for all of the cost of the property he or she can claim the bonus_depreciation deduction for percent of the remaining cost of the property i hope our response is helpful if we can assist you further please contact me or --------- ---------------------------------------------------------------------- at --------------------- sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting
